Title: To James Madison from John Armstrong, Jr., 19 August 1806
From: Armstrong, John, Jr.
To: Madison, James



Sir:
Paris 19 Augt. 1806.

That the following declaration was made as Stated, I have no doubt, nor any as to the person by whom it was made.  The man is, from all I can learn, both knave & fool enough to have hit on just such a proposition.  To us it is of much more importance to know, why, and how it was listened to?  I am, with very high respect, Sir, Your most Obedient & very humble Servant

John Armstrong

